In the
              Court of Appeals
      Second Appellate District of Texas
               at Fort Worth
           ___________________________
                No. 02-21-00383-CV
           ___________________________

           STUART BOZEMAN, Appellant

                          V.

WEATHERFORD EQUINE MEDICAL CENTER PC, Appellee




         On Appeal from the 43rd District Court
                Parker County, Texas
             Trial Court No. CV20-0339


        Before Womack, Wallach, and Walker, JJ.
          Per Curiam Memorandum Opinion
                 MEMORANDUM OPINION AND JUDGMENT

       On December 23, 2021, we notified appellant that the trial-court clerk

responsible for preparing the record in this appeal has informed us that appellant has

not arranged to pay for the clerk’s record as the appellate rules require. See Tex. R.

App. P. 35.3(a)(2). In our notice, we warned that we would dismiss the appeal for

want of prosecution unless, by January 3, 2022, appellant arranged to pay for the

clerk’s record and provided us with proof of payment. See Tex. R. App. P. 35.3(c),

37.3(b), 44.3.

       On January 18, 2022, we again notified appellant that we had been informed by

the trial-court clerk that appellant has not arranged to pay for the clerk’s record. See

Tex. R. App. P. 35.3(a)(2). In that notice, we warned that we would dismiss the

appeal for want of prosecution unless, by January 28, 2022, appellant arranged to pay

for the clerk’s record and provided us with proof of payment. See Tex. R. App. P.

35.3(c), 37.3(b), 44.3.

       Despite our two letters, appellant has not made payment arrangements for the

clerk’s record, and we now dismiss the appeal for want of prosecution. See Tex. R.

App. P. 37.3(b), 42.3(b), 43.2(f).

       Appellant must pay all costs of this appeal. See Tex. R. App. P. 43.4.

                                                      Per Curiam

Delivered: February 10, 2022



                                           2